           Case 2:20-cv-01422-SMB Document 1 Filed 07/17/20 Page 1 of 11




 1   THE QUINLAN LAW FIRM, LLC
     2415 E. Camelback Road, Suite 700
 2   Phoenix, Arizona 85016
     Tel: 602.732.6500
 3
     William J. Quinlan, State Bar No. 028679
 4   Tel: 312.629.6012
     E-Mail: wjq@quinlanfirm.com
 5
 6   Attorneys for Plaintiff
 7
                                  UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF ARIZONA
 9
10
     POWERS STEEL & WIRE PRODUCTS,                         CASE NO. ___________
11   INC.,
12          Plaintiff,                                            COMPLAINT
13
                    v.                                     JURY TRIAL DEMANDED
14
15   AMERISURE MUTUAL INSURANCE
     CO.,
16
17          Defendant.

18          Plaintiff, Powers Steel & Wire Products, Inc. (“Powers Steel” or the “Company”), by
19   and through its counsel, respectfully submits this Complaint for monetary damages against
20   Defendant Amerisure Mutual Insurance Company (“Amerisure” or “Defendant”).
21                                              INTRODUCTION
22          1.      This action arises from Amerisure’s vexatious and unreasonable refusal to
23   honor its contractual obligation to defend and indemnify Powers Steel against claims arising
24   from a lawsuit filed against Powers Steel in Maricopa County Superior Court in the case of
25   Powers Steel & Wire Products, Inc. v. Walsh, et al., Case Number CV2018-001278 (the
26   “Walsh Case”).
27          2.      Plaintiff Powers Steel is a Phoenix-based steel fabricator and distributor and
28   supplies various products to construction companies and end users. The Company is a family
           Case 2:20-cv-01422-SMB Document 1 Filed 07/17/20 Page 2 of 11




 1   business and has been owned, operated and managed by members of the Powers family for
 2   almost 50 years.
 3         3.     Powers Steel purchased a general commercial liability insurance policy (the
 4   “Policy”) from Amerisure, which was in effect from April 1, 2018 through April 1, 2019.
 5   Under the Policy, Amerisure agreed to “pay those sums that [Powers Steel] becomes legally
 6   obligated to pay as damages because of ‘personal and advertising injury’ to which this
 7   insurance applies.” Amerisure also agreed to defend Powers Steel against any lawsuit seeking
 8   such damages.
 9         4.     On July 17, 2018, Powers Steel’s former officer and director William Powers
10   and his company Powers Reinforcing Fabricators, LLC (collectively “PRF”) filed a
11   Counterclaim in the Walsh Case, which was subsequently superseded by an Amended
12   Counterclaim filed two days later on July 19, 2019, and which has remained the operative
13   complaint since that time. In the Amended Counterclaim, PRF alleged causes of action
14   against Powers Steel for tortious interference with business expectancies and defamation
15   based on Powers Steel’s three allegedly defamatory demand letters Powers Steel sent to
16   PRF’s customers and vendors, as well as a cause of action for trespass based on alleged
17   unmanned aerial vehicle (“UAV”) flights over PRF’s place of business.
18         5.     Powers Steel timely and promptly notified Amerisure that PRF had filed a
19   lawsuit against Powers Steel and properly requested defense and indemnification from
20   Amerisure.
21         6.     Rather than honor its contractual obligations, however, after being made aware
22   of the claims against Powers Steel, Amerisure delayed for months in responding to Powers
23   Steel. When it did respond, it equivocated about its responsibilities with respect to certain
24   claims against Powers Steel and denied responsibility for others. Ultimately, Amerisure
25   declined to fully comply with its obligation to defend and indemnify Powers Steel.
26         7.     As a result of Amerisure’s unreasonable and incorrect interpretation of the
27   claims against Powers Steel in the Walsh Case, Powers Steel has been forced to bring this suit
28   in order to obtain the defense and indemnification it is owed by Amerisure, for which it has



                                                   2
           Case 2:20-cv-01422-SMB Document 1 Filed 07/17/20 Page 3 of 11




 1   bargained and paid consideration.
 2                           PARTIES, JURISDICTION, AND VENUE
 3          8.     Plaintiff Powers Steel is an Arizona corporation, with its principal place of
 4   business in Phoenix, Arizona.
 5          9.     Defendant Amerisure is a Michigan corporation, with its principal place of
 6   business in Farmington Hills, Michigan.
 7          10.    The amount at issue in this case exceeds $75,000.
 8          11.    This Court has jurisdiction over this case pursuant to 28 USC § 1332.
 9          12.    Venue is proper because the events giving rise to this Complaint occurred in
10   Maricopa County, Arizona.
11                                    STATEMENT OF FACTS
12          Powers Steel Contracts with Amerisure for Insurance.
13          13.    In or around May 2018, Powers Steel, through Brown & Brown Insurance of
14   Arizona, Inc. (“Brown & Brown”) acting as its broker, purchased insurance coverage from
15   Amerisure.
16          14.    Amerisure subsequently issued the Policy, with the effective dates April 30,
17   2018 to April 30, 2019. Among other insurance coverage, Amerisure issued Powers Steel
18   Commercial General Liability Coverage.
19          15.    Under the Policy, Amerisure agreed to “pay those sums that the insured [Powers
20   Steel] becomes legally obligated to pay as damages because of ‘personal and advertising
21   injury’ to which this insurance applies. We will have the right and duty to defend the Insured
22   against any ‘suit’ seeking those damages.” The Policy defines “personal and advertising
23   injury” to include “Oral or written publication, in any manner, of material that slanders or
24   libels a person or organization or disparages a person’s or organization’s goods, products or
25   services.”
26          16.    The Policy defines “suit” as “a civil proceeding in which damages because of
27   ‘bodily injury’, ‘property damage’ or ‘personal and advertising injury’ to which this insurance
28   applies are alleged.”



                                                   3
           Case 2:20-cv-01422-SMB Document 1 Filed 07/17/20 Page 4 of 11




 1          Powers Steel is Sued For Causes of Action Covered by the Policy.
 2          17.    On February 8, 2018, Powers Steel filed its initial Complaint in the Maricopa
 3   County Superior Court in the Walsh Case against its shareholder and former officer and
 4   director William Powers and certain others, in which it alleged, among other things, a claim
 5   against William Powers for replevin.
 6          18.    On May 25, 2018 Powers Steel filed an Amended Complaint in the Walsh Case
 7   which added additional claims against William Powers and the steel company he owned and
 8   operated, Powers Reinforcing Fabricators, LLC, for, among other things, breach of fiduciary
 9   duties that William Powers continued to owe Powers Steel as its shareholder.
10          19.    Subsequently, Powers Steel, through its attorneys, sent letters to three of PRF’s
11   customers and vendors (the “Demand Letters”), demanding that they stop aiding and abetting
12   what Powers Steel believed was William Powers’ breach of his fiduciary duties. These letters
13   made unmistakably clear that they related to the ongoing litigation between Powers Steel and
14   William Powers, and that Powers Steel was contemplating litigation against each recipient.
15   The Demand Letters communicated Powers Steel’s legal position that William Powers had
16   breached his fiduciary duties.
17          20.    On July 17, 2018, PRF filed a Counterclaim against Powers Steel in the Walsh
18   Case, which alleged that the Demand Letters constituted defamation and tortiously interfered
19   with PRF’s business expectancies. The factual allegations underlying both claims were
20   essentially identical and arose from the sending of the Demand Letters.
21          21.    On July 19, 2018, PRF filed an Amended Counterclaim, which alleged a third
22   cause of action against Powers Steel for trespass based on an allegation that Powers Steel’s
23   agents had caused a UAV to fly over PRF’s place of business. The Amended Counterclaim
24   alleged that Powers Steel’s alleged trespass interfered with the peaceful enjoyment of its
25   leased property by “causing a disturbance to PRF and its employees and a potentially
26   dangerous scenario, endangering the health of PRF employees by distracting them from their
27   duties.”
28



                                                   4
           Case 2:20-cv-01422-SMB Document 1 Filed 07/17/20 Page 5 of 11




 1          22.       Each of the claims alleged in the Counterclaim and Amended Counterclaim
 2   were legally and factually baseless.
 3          Powers Steel Timely Informs Amerisure of the Claims Against it, but Amerisure Delays
            Responding and Fails to Fully Comply with its Obligations Under the Policy.
 4
            23.       After receiving notice of the Amended Counterclaim, in or around July 2018,
 5
     Powers Steel notified Amerisure of the claims against it in the Walsh Case.
 6
            24.       Subsequently, on or around October 30, 2018, Powers Steel contacted its
 7
     insurance broker Brown & Brown regarding the claims against Powers Steel and provided
 8
     Brown & Brown with a copy of the Amended Counterclaim. On or around November 6,
 9
     2018, Brown & Brown sent the Amended Counterclaim to Amerisure.
10
            25.       Amerisure failed to respond to Powers Steel’s notifications regarding the claims
11
     against it in the Walsh Case until on or around December 28, 2018. At that time Amerisure
12
     called Powers Steel’s attorney and informed them that Amerisure was reviewing the Policy to
13
     determine if Powers Steel had coverage for the claims in the Amended Counterclaim.
14
            26.       On or around February 7, 2019, Amerisure informed Powers Steel that
15
     Amerisure had reviewed the claims in the Amended Counterclaim, that the Policy would
16
     cover the defamation claim, and that Amerisure would be assisting in Powers Steel’s defense
17
     of this claim.
18
            27.       On or around March 25, 2019, Amerisure stated in an email to Powers Steel that
19
     the Policy “would likely cover the defamation-like claims against Powers Steel” and that
20
     “there is a possibility of coverage for the tortious interference claims brought against Powers
21
     Steel as well.” Amerisure also requested that Powers Steel provide Amerisure with its costs to
22
     date and stated that “Amerisure would be ‘helping out’ with the defense of the claims brought
23
     against Powers Steel, however, we will need to come to agreement over what [the Policy] will
24
     cover.”
25
            28.       On or around April 4, 2019, Powers Steel sent Amerisure a letter in which it
26
     noted that, although Amerisure had agreed to provide coverage and a defense with respect to
27
     the defamation claim, Amerisure was obligated to provide Powers Steel with a defense and
28
     coverage as to all claims involved in the Walsh Case. Specifically, Powers Steel noted:


                                                      5
           Case 2:20-cv-01422-SMB Document 1 Filed 07/17/20 Page 6 of 11




 1         “In Arizona, ‘if any claim alleged in the complaint is within the policy’s
           coverage, the insurer has a duty to defend the entire suit, because it is
 2
           impossible to determine the basis upon which the plaintiff will recover (if any)
 3         until the action is completed.” (emphasis added.) Lennar Corp. v. Auto-Owners
           Ins. Co. 214 Ariz. 255, 261 (Ct. App. 2007) (quoting W. Cas & Sur. Co. v. Int’l
 4
           Spas of Arizona, Inc.130 Ariz. 76, 79 (Ct. App. 1981).
 5         29.     Along with this letter, Powers Steel also provided documentation capturing all
 6   of Powers Steel’s attorney fees incurred in the Walsh Case between July 17, 2018 and January
 7   31, 2019.
 8         30.    On or around May 8, 2019, Amerisure informed Powers Steel, for the first time
 9   and contrary to Amerisure’s previous statements, that Amerisure now believed that the
10   defamation claim against Powers Steel might not be covered by the terms of the Policy
11   because it purportedly involved material that was allegedly published with knowledge of its
12   falsity. Amerisure, however, made clear that this conclusion was only a possibility and it was
13   not formally declining or rejecting Powers Steel’s claim under the Policy.
14         31.    On or around May 16, 2019, in an email, Amerisure again apparently changed
15   its position and confirmed to Powers Steel that that Amerisure would defend Powers Steel
16   against the allegations set forth in the counterclaims, but under a reservation of rights.
17   Specifically, Amerisure’s email stated: “Amerisure will defend Power Steel & Wire Products
18   against the allegations of the counterclaim under an ROR which will be forthcoming.
19   Amerisure will reimburse the reasonable attorney’s fees and costs in defending the
20   counterclaim.” Amerisure stated that it would follow up regarding the details.
21         32.    On or around June 6, 2019, having not received the promised follow up from
22   Amerisure, Powers Steel sent Amerisure a letter noting that, despite the fact that Powers Steel
23   had promptly tendered a claim to Amerisure under the Policy in July 2018, Amerisure had
24   failed to promptly undertake its duty to defend Powers Steel under the terms of the Policy,
25   and had failed to act in good faith. Powers Steel also noted that Amerisure’s conduct and lack
26   of action had imposed significant costs and effectively deprived Powers Steel of the benefit of
27   its bargain under the Policy. Powers Steel, therefore, stated that the letter constituted its
28   formal written demand for the available policy limits under the Policy, noting that it


                                                   6
             Case 2:20-cv-01422-SMB Document 1 Filed 07/17/20 Page 7 of 11




 1   anticipated the policy limit of $1,000,000 would be expended by Powers Steel in its defense
 2   of the claims in the Amended Counterclaim.
 3            33.    On or around June 7, 2019, Powers Steel received Amerisure’s reservation of
 4   rights letter, which again agreed to defend Powers Steel regarding the counterclaims subject
 5   to a reservation of rights.
 6            34.    In or around June and July, 2019 Powers Steel and Amerisure exchanged
 7   correspondence regarding: the date of Powers Steel’s tender; the reasonable post-tender
 8   defense fees incurred by Powers Steel; the information Amerisure needed to determine those
 9   reasonable fees, and Amerisure’s asserted right to appoint counsel to defend the
10   counterclaims going forward.
11            35.    On or around August 29, 2019, Powers Steel received a letter from Amerisure
12   stating that Amerisure would not cover the full costs of Powers Steel’s defense in the Walsh
13   Case. Specifically, Amerisure stated that the only cause of action in the Amended Complaint
14   that it believed was covered by the Policy was the defamation claim and that it would limit its
15   coverage to expenses incurred in the defense of that claim only. Further, Amerisure made
16   clear that it would not cover the expenses Powers Steel had incurred during its entire defense
17   of the defamation claim, but would instead pay only for attorneys' fees incurred by Powers
18   Steel between November 6, and November 28, 2018, which Amerisure mistakenly stated was
19   the date on which the defamation claim brought against Powers Steel had been dismissed.1
20   Finally, Amerisure also objected to the billing rates charged by Powers Steel’s attorneys and
21   therefore, stated that it would pay for only half the total amount that the attorneys had billed
22   between November 6, and November 28, 2018.
23            Powers Steel Incurs Significant Attorneys' Fees Defending Itself Against the Claims in
              the Walsh Case.
24
              36.    While it was waiting for Amerisure to confirm that it would fully fulfill its
25
     contractual obligations under the policy, Powers Steel, through its attorneys, took numerous
26
27
28   1
         As noted below, the defamation claim was, in fact, dismissed by the court in the Walsh Case
         in a minute entry filed November 30, 2018.

                                                     7
           Case 2:20-cv-01422-SMB Document 1 Filed 07/17/20 Page 8 of 11




 1   actions in the Walsh Case to defend itself against the allegations in the Amended
 2   Counterclaim.
 3          37.    Among these steps, Powers Steel moved to dismiss the defamation and tortious
 4   interference claims in the Amended Counterclaim. On November 30, 2018, the court in the
 5   Walsh Case granted this motion in part, dismissing the defamation claim, but permitting PRF
 6   to move forward with its claim for tortious interference.
 7          38.    Since that time, Powers Steel has engaged in discovery and otherwise taken
 8   steps to defend itself with respect to the remaining claims asserted against it in the Walsh
 9   Case. Presently, discovery in the Walsh Case continues and no trial date has been set.
10          39.    As a result of the actions Powers Steel has been required to take to defend itself
11   against the claims in the Amended Counterclaim, Powers Steel has incurred significant
12   attorneys’ fees.
13          40.    The hours and rates for these fees were reasonable given the character and
14   complexity of the litigation, the attorneys’ experience and other qualifications, and the locale
15   of the legal services.
16
                                           COUNT I
17                                  DECLARATORY JUDGMENT
18          41.    Plaintiff incorporates the allegations contained in Paragraphs 1 through 40 as if
19   fully restated herein.

20          42.    Powers Steel is seeking a declaration of its rights under the Policy issued to
21   Powers Steel by Amerisure.
22          43.    As demonstrated more fully above, an actual controversy exists between Powers
23   Steel and Amerisure concerning the parties’ respective rights and obligations under the

24   Policy.

25          44.    Specifically, Powers Steel seeks a declaration from this Court that it is entitled
26   to coverage, defense, and indemnification against any and all liabilities arising from the
27   claims asserted against it by PRF in the Walsh Case, including reimbursement of defense
28   costs such as are reasonable



                                                    8
           Case 2:20-cv-01422-SMB Document 1 Filed 07/17/20 Page 9 of 11




 1                                        COUNT II
                                     BREACH OF CONTRACT
 2
            45.    Plaintiff incorporates the allegations contained in Paragraphs 1 through 44 as if
 3
     fully restated herein.
 4
            46.    Powers Steel entered into a valid and enforceable agreement with Amerisure,
 5
     namely the Policy.
 6
            47.    Powers Steel has fully performed its obligations under the Policy, including
 7
     paying all premiums required pursuant to the Policy and promptly providing Amerisure with
 8
     notice of all claims in the Walsh Case for which it sought coverage and indemnification.
 9
            48.     Pursuant to the Policy, Amerisure agreed to provide insurance coverage – that
10
     is, defense and indemnification – for all losses, including damages, settlements, and defense
11
     costs (attorneys’ fees) incurred by Powers Steel for any “personal and advertising injury”
12
     allegedly caused by Powers Steel.
13
            49.    At the very least, the claims for defamation and tortious interference asserted by
14
     PRF against Powers Steel in the Walsh Case constitute an occurrence of alleged “personal and
15
     advertising industry” under the Policy.
16
            50.    Moreover, because these claims were within the Policy’s coverage, Amerisure
17
     had a duty to defend Powers Steel against all claims in the Walsh Case because it is
18
     impossible to determine the basis upon which the PRF will recover (if any) until the action is
19
     completed.
20
            51.    Although it accepted substantial premiums paid by Powers Steel under the
21
     Policy, Amerisure denied Powers Steel’s request for full coverage, defense and
22
     indemnification, and refused to perform its obligations under the Policy.
23
            52.    Amerisure’s conduct in conjunction with Powers Steel’s request for coverage
24
     denied Powers Steel of the benefits bargained for under the Policy and constitutes a breach of
25
     the terms of the Policy.
26
            53.     As a result of Amerisure’s breaches, Powers Steel has suffered damages greater
27
     than $75,000 in an amount to be proven at trial.
28



                                                    9
          Case 2:20-cv-01422-SMB Document 1 Filed 07/17/20 Page 10 of 11




 1                                            COUNT III
                                              BAD FAITH
 2
            54.    Plaintiff incorporates the allegations contained in Paragraphs 1 through 54 as if
 3
     fully restated herein.
 4
            55.    As set forth more fully above, Amerisure has denied coverage to Powers Steel
 5
     for the full amount involved in Powers Steel’s defense of the claims asserted against it in the
 6
     Walsh Case without a reasonable basis under the Policy.
 7
            56.    Amerisure was or should have been aware that it lacked a reasonable basis to
 8
     deny coverage under the Policy.
 9
            57.    Specifically, Amerisure denied coverage relating to the tortious interference
10
     claim asserted against Powers Steel on the grounds that the claim was not covered under the
11
     Policy, despite the clear allegations in the Amended Counterclaim demonstrating that the
12
     claim arose from an alleged “personal and advertising injury.”
13
            58.    Amerisure also failed to provide coverage for the full temporal period Powers
14
     Steel was entitled to, from the time it notified Amerisure of the claims alleged against it in
15
     July 2018 to the present. Amerisure did so despite being aware that Powers Steel notified
16
     Amerisure of the claims in July 2018 and that the claims against Powers Steel in the Walsh
17
     Case are ongoing,
18
            59.    Finally, Amerisure failed to provide Powers Steel with the full amount of the
19
     attorneys’ fees incurred by Powers Steel in its defense, despite the fact that the attorneys’ fees
20
     were and are reasonable under the circumstances.
21
            60.    Amerisure failed to deal with its insured fairly and in good faith by failing to
22
     properly investigate, evaluate, and process the claims against Powers Steel and/or by
23
     misconstruing or misinterpreting the factual circumstances which gave rise to the those
24
     claims, delaying consideration or investigation of Powers Steel’s request for coverage, and
25
     failing to promptly respond to Powers Steel’s inquiries and supplemental submissions and
26
     communications despite accepting substantial premiums paid by Powers Steel over the life of
27
     the Policy.
28



                                                    10
          Case 2:20-cv-01422-SMB Document 1 Filed 07/17/20 Page 11 of 11




 1          61.    Amerisure’s actions were taken with an intent to injure Powers Steel and/or
 2   with a conscious and deliberate disregard for Powers Steel’s rights.
 3          62.    As a result of Amerisure’s conduct, Powers Steel has suffered damages and
 4   losses greater than $75,000 in an amount to be proven at trial.
 5                                      PRAYER FOR RELIEF
 6          WHEREFORE, Plaintiff Powers Wire & Steel, Inc. respectfully requests that this
 7   Court issue an order:
 8          1.     Declaring Powers Steel’s rights with respect to the insurance policy issued by
 9   Amerisure;
10          2.     Order payment of compensatory damages in an amount to be proven at trial;
11          3.     Order payment of punitive damages;
12          4.     Order payment of Plaintiff’s attorneys’ fees and costs pursuant to Ariz. Rev.
13   Stat. §12-341, among others; and
14          5.     Provide such other and further relief not specifically pled herein that is available
15   at law or in equity, and any other relief the Court deems just and equitable. Plaintiff reserves
16   the right to amend its prayer for relief and to seek alternative and/or additional relief as may
17   become appropriate.
18          RESPECTFULLY SUBMITTED: July 17, 2020
19                                                       THE QUINLAN LAW FIRM, LLC
20
21                                                       By:   /s/ William J. Quinlan
                                                               William J. Quinlan
22
                                                               Attorney for Plaintiff
23
24
25
26
27
28



                                                    11
